Snapshot - 6:19MJ00003-001                                                                                                                 Page 1 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                v.                                            Case Number: 6:19MJ00003-001
                       JOHNATHAN W HOWE                                       Defendant's Attorney: Carol Moses, Appointed

      THE DEFENDANT:
           pleaded guilty to counts 3 and 8 of the Complaint.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                        Offense Ended    Count
       36 CFR § 2.35(b)(2)                  Possess a controlled substance (marijuana)                           12/22/2019       3
       36 CFR § 4.14                        Possess an open container of alcohol in a motor vehicle              12/22/2019       8

             The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Counts 1, 2, 4, 5, 6, and 7 are dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                             12/3/2019
                                                                             Date of Imposition of Judgment
                                                                             /s/ Jeremy D. Peterson
                                                                             Signature of Judicial Officer
                                                                             Jeremy D. Peterson, United States Magistrate Judge
                                                                             Name & Title of Judicial Officer
                                                                             12/6/2019
                                                                             Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                                12/6/2019
Snapshot - 6:19MJ00003-001                                                                                                                   Page 2 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: JOHNATHAN W HOWE                                                                                                       Page 2 of 3
      CASE NUMBER: 6:19MJ00003-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of: 18 months supervised probation to be completed 5/3/2021 .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be supervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall pay a special assessment of $20.00, which shall be due in full by July 11, 2020. Payments shall be made
            payable to the Clerk, U.S.D.C., and mailed to

                CLERK U.S.D.C.
                2500 Tulare Street, Rm 1501
                Fresno, CA 93721
       5.   The defendant shall complete 90 day inpatient drug or alcohol program to begin within one month of judgment and to be
            immediately followed by a 90 day out patient drug or alcohol program as recommended by probation.
       6.   The defendant is ordered to personally appear for two Probation Review Hearings on August 11, 2020 and May 18, 2020 at
            10:00 am before U.S. Magistrate Judge Peterson. Shortly before the final hearing, if the defendant has successfully complied
            with the terms of probation, he may request that the probation review hearing be vacated and that his term of probation be
            immediately terminated. If represented, the defendant shall make any such request through counsel.
       7.   Following the 90 day inpatient program, the defendant shall complete 60 hours of community service. The defendant shall
            perform the community service hours and provide proof of completion by October 3, 2020.
       8.   The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.
       9.   The defendant shall not consume excessive amounts of alcohol and shall not frequent establishments where the primary business
            is sale of alcohol.
       10. The defendant shall not operate a motor vehicle with any detectable amount of alcohol or drugs in defendant's system.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                               12/6/2019
Snapshot - 6:19MJ00003-001                                                                                                                    Page 3 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
      DEFENDANT: JOHNATHAN W HOWE                                                                                                        Page 3 of 3
      CASE NUMBER: 6:19MJ00003-001

                                                           SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Lump sum payment of $ 20.00 balance due
                                Not later than 7/11/2020 , or
                                in accordance            C,        D,        E,or            F below; or
       B.              Payment to begin immediately (may be combined with               C,           D,     or    F below); or

       C.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of       (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:
                          Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                             CLERK U.S.D.C.
                             2500 Tulare Street, Rm 1501
                             Fresno, CA 93721
                       Your check or money order must indicate your name and citation/case number shown above to ensure your account
                       is credited for payment received.

       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
       (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
       costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                                12/6/2019
